UNITED STATES DISTRICT COURT
DISTRICT OF IDAHO

 

BRIAN KINNEBREW,
Plaintiff,
Vv. CIVIL ACTION
NO. 18-00523-WGY
WESTERN WHOLESALE SUPPLY, INC. &

WESTERN WHOLESALE INSTALLED
SALES L.L.C.,

Defendants.

ee ee ee ee ee ee ee

 

YOUNG, D.J.?! June 23, 2021

MEMORANDUM OF DECISION

I. INTRODUCTION

On February 24, 2021, this Court denied the defendants’
motions for summary judgment. Docket Text Minute Entry (Feb.
24, 2021), ECF No. 47. The motions for summary judgment turn on
the question of whether the defendants, Western Wholesale
Supply, Inc. (“Supply”) and Western Wholesale Installed Sales
L.L.C. (“Installed”) (collectively, the “Companies”), acted as
joint employers during the plaintiff Brian Kinnebrew’s

(“Kinnebrew”) employment. If not, then the Companies elude

 

1 Of the District of Massachusetts, sitting by designation.

[1]
liability under the Americans with Disabilities Act (“ADA”) for
firing Kinnebrew after he was injured on the job.

Prior to the action’s assignment to this Session, the
Honorable Chief Judge Nye of the United States District Court
for the District of Idaho issued an order denying the Companies’
motions to dismiss and granting limited discovery on the issue
of whether the Companies qualify as Kinnebrew’s “joint employer”

under the ADA. Kinnebrew v. W. Wholesale Supply, Inc., Case No.

 

18-cv-00523-DCN, 2019 WL 3503982, at *2 (D. Idaho Aug. 1, 2019) .?

 

2 The prior order reads as follows:

The core question here is whether the Companies can
even be considered an “employer” under the ADA and
subject to liability. Until that determination is
made, there is little reason to engage in full blown
discovery. The Court will, therefore, limit discovery
to facts pertaining to the definition of “employer”
under the ADA and whether or not [Installed] or the
Companies meet that definition.

Kinnebrew v. W. Wholesale Supply, Inc., Case No. 18-cv-00523-
DCN, 2019 WL 3503982, at *2 (D. Idaho Aug. 1, 2019). The court
further explained in footnote two that:

After proper discovery on the limited issue of whether
the Companies are an “employer” under the ADA, either
party may file a motion for summary judgment on that
issue. If the Court grants further discovery on other
issues in this case, either party may move for summary
judgment on those issues as well. In other words, the
District’s practice of one summary judgment motion per
party will not apply to this situation. A party in
this case may move for summary judgment on the
“employer” issue and, if that motion is denied, still
file another summary judgment on other issues later.

[2]
Disregarding the prior court’s order, the Companies moved
for judgment on more than their joint-employer status. In
deference to the prior order and because no discovery had been
ordered on these other issues, this Court considered only the
question of the Companies’ joint-employer status.

For the reasons discussed below, this Court held that
genuine disputes of material facts exist regarding whether the
Companies are joint employers and DENIED the motions for summary

judgment.

A. Factual Background
1. Undisputed Material Facts

Supply is a construction supply company. Def. Western
Wholesale Supply, Inc.’s Statement Facts Supp. Summ. J. (“Supply
Statement Material Facts”) 7 1, ECF No. 31-2. Supply was
created in 1963, incorporated in 1972 under the laws of Idaho,
and has two shareholders, Michael Bean (“Bean”) and Ed Wicher
(“Wicher”). Id. 72 1, 4. Bean is the managing partner and
president overseeing the day-to-day operations of the company,
and Wicher is the secretary officer. Id. fl 4.

In 2006, Bean and Wicher created Installed to handle

Supply’s business of selling and installing overhead garage

 

Id. at *2 n.2.

{3]
doors. Id. 471 6-7. In 2015, Wicher purchased Bean’s interest
in Installed and became its sole owner. Id. 7 8. Installed
purchased equipment from Supply that Supply had previously used
for this business and began operating out of the same building.
Id. 41 7-8. Since 2015, Installed has employed fewer than
fifteen employees. Def. Western Wholesale Installed Sales ~
L.L.C.’s Statement Facts Supp. Summ. J. (“Installed Statement
Material Facts”) 9 11, ECF No. 30-2. Occasionally, the
Companies have employed the same employee to perform separate
services for both Companies, such as bookkeeping and janitorial
services. Id. G7 12-13.

Kinnebrew was hired by one of the Companies as a- garage
door installer in September 2017. Id. @ 18. Kinnebrew was
fired on October 5, 2017, after he injured his back on the job.
Id. 7 21. The decision to fire Kinnebrew was made by Wicher,*

the sole owner of Installed and partial owner of Supply. Id.

 

3 Although the Companies do not state why Kinnebrew was
fired in their statements of undisputed facts, Kinnebrew
presents evidence that it was because he was injured on the job.
See Mem. Opp’n Def. Western Wholesale Installed Sale, LLC & Def.
Western Wholesale Supply, Inc.’s Mots. Summ. J. (Dkts. 30 & 31)
(“Opp’n Mots. Summ. J.”), Ex. A, Statement Disputed Facts Opp’n
Defs.’ Mots. Summ. J. (“Statement Disputed Facts”) {@ 2, ECF No.
32-1.

4 Kinnebrew testified in his deposition that Wicher told him
that the decision to fire him was in part because the company
could not afford to have a claim against the insurance for
someone injured. Decl. Brian Kinnebrew 7 13, ECF No. 35.

[4]
2. Undisputed Apparent Integration

Many of the contracts and forms that employees of Installed
(including Kinnebrew) must sign while onboarding use Supply’s
name but omit mention of Installed, id. 11 14-16, thus appearing
to give Supply, and not Installed, contractual rights with the
employee. Decl. Amanda E. Ulrich Opp’n Defs.’ Mots. Summ. J.
(Dkts. 30 & 31) (“Urlich Decl.”), Exs. Y.1-¥.10, ECF No. 33-26
(signed drug-free workplace, employer deduction, and company
owned vehicles policies that list Supply, not Installed, as the
entity with which the signatory is contracting). The results of
Kinnebrew’s drug test, which his employer ordered, listed
Western Wholesale Supply as his employer. Urlich Decl., Ex. X,
ECF No. 33-25.

3. Disputed Material Facts Suggesting Integration

The parties dispute whether the advertisement to which
Kinnebrew responded named either Installed or Supply as the
hiring company. See Supply Statement Material Facts @ 18; Mem.
Opp’n Def. Western Wholesale Installed Sale, LLC & Def. Western
Wholesale Supply, Inc.’s Mots. Summ. J. (Dkts. 30 & 31) (“Opp’n
Mots. Summ. J.”), Ex. A, Statement Disputed Facts Opp’n Defs.’
Mots. Summ. J. (“Statement Disputed Facts”) @ 2, ECF No. 32-1.
The file purported to be the Microsoft Word document sent to the
newspaper represents that it was last modified on October 30,

2019, twelve days after Kinnebrew served the Companies with his

[5]
discovery request. Statement Disputed Facts 9 2; Urlich Decl.
26, Ex. W.1.

The parties dispute whether the Companies, although working
in the same building, have designated spaces within the building
or exclusive equipment. Supply Statement Material Facts 91 2,
3, 7, 8; Statement Disputed Facts 77 3-4, 23, 30. The building
only has one sign on it, “Western Wholesale Supply,” and there
is no sign for Installed within the premises. Statement
Disputed Facts 7 3. When Kinnebrew applied for the job and
filled out his paperwork, he was directed upstairs to an area
that the Companies represent is reserved for Supply’s exclusive
operations, where he filled out paperwork which uses only
Supply’s name and is devoid of any mention of Installed. Id.

11 4-9. It is disputed whether Installed has ever paid rent to
Supply for occupying space on Supply’s premises. Id. 71 29.
Installed does not have a separate utility bill from Supply but
Installed allegedly reimburses Supply for some of its expenses.
Id. @% 21, 29.

The parties disagree whether Supply or Installed paid
Kinnebrew’s wages. Supply Statement Material Facts 17 16;
Statement Disputed Facts 7 16. Although the wages appear to
have come from an Installed bank account, see Installed

Statement Material Facts 7 14, the top of the paycheck stub

[6]
states “Western Whole Supply Installed Sales.” Statement
Disputed Facts 7 16.

In various other respects, from conflating the date that
Installed was founded with the date Supply was founded on
Installed’s website, to including Supply’s name on Installed’s
letter head, to Installed employees including Supply’s name in
email signatures, the line between the two Companies is blurred.

Id. 9% 2, 13, 15.

B. Procedural History

In June 2018, Kinnebrew filed a Charge of Discrimination
with the U.S. Equal Employment Opportunity Commission (the
“BEOC”) and the Idaho Human Rights Commission (the
“Commission”). Supply Statement Material Facts § 19. Kinnebrew
named Supply as his employer. Id. On August 27, 2018, the
Commission issued a notice of administrative dismissal, based
upon the determination that it lacked jurisdiction to hear the
charge because “[b]ased on the reports provided by [Supply] to
the Department of Labor and verified by the Commission,
[Kinnebrew] was not employed by [Supply] during the time he
reported alleged discrimination by the same.” Def. Western
Wholesale Installed Sales L.L.C.’s Mot. Summ. Judgment
(“Installed Summ. J. Mot.”), Ex. K, Notice Administrative
Dismissal & Right Sue (“Administrative Dismissal”) at 2, ECF No.

30-33. On September 17, 2018, the EEOC issued its dismissal and

(7]
notice of rights, adopting the findings of the Commission.
Supply Statement Material Facts @ 21.

On November 21, 2018, Kinnebrew filed this action in United
States District Court for the District of Idaho, alleging that
the Companies discriminatorily fired him on the basis of his
disability. Compl.; Kinnebrew, 2019 WL 3503982, at *1. On
March 4, 2019, the Companies filed motions to dismiss, which the
court denied and allowed Kinnebrew limited discovery on the
issue of whether the Companies acted as a single employer under
the ADA. Kinnebrew, 2019 WL 3503982, at *2.

In July 2020, the Companies moved for summary judgment.
Installed Summ. J. Mot., ECF No. 30; Def. Western Wholesale
Installed Sales, L.L.C.’s Mem. Supp. Mot. Summ. J. (“Installed
Summ. J. Mem.”), ECF No. 30-1; Def. Western Wholesale Supply
Inc.’s Mot. Summ. Judgment (“Supply Summ. J. Mot.”), ECF No. 31;
Def. Western Wholesale Supply, Inc.’s Mem. Supp. Mot. Summ. J.
(“Supply Summ. J. Mem.”), ECF No. 31-1; Opp’n Mots. Summ. J.,
ECF No. 32. In September 2020, the matter was reassigned to
this Court.

II. ANALYSIS

The Companies argue that they are not a joint employer
under the ADA. Supply Summ. J. Mem. 5; Installed Summ. J. Mem.
7. “Summary judgment is proper ‘if the pleadings, depositions,

answers to interrogatories, and... . affidavits . . . show that

[8]
there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.’”
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also
Fed. R. Civ. P. 56(a). “The moving party initially bears the
burden to show no material fact is in dispute and a favorable

judgment is due as a matter of law.” Roost Project, LLC v.

 

Andersen Constr. Co., 437 F. Supp. 3d 808, 817 (D. Idaho 2020)

 

(Dale, M.J.), reconsideration denied, Case No. 18-cv-00238-CWD,

 

2020 WL 3895757 (D. Idaho July 10, 2020) (citing Celotex, 477
U.S. at 323). If the movant meets this burden, “the non-moving
party must identify facts showing a genuine issue for trial to
defeat the motion for summary judgment.” Id. (citing Cline v.

Indus. Maint. Eng’g & Contracting Co., 200 F.3d 1223, 1229 (9th

 

Cir. 2000)).

Taking all reasonable inferences in the nonmovants’ favor,
Kinnebrew identifies genuine disputes of material fact. See
Docket Text Minute Entry (Feb. 24, 2021), ECF No. 47; see
generally Statement Disputed Facts; Opp’n Mots. Summ. J. Thus,
this Court denied the Companies’ motions for summary judgment.
Docket Text Minute Entry (Feb. 24, 2021).

A. Legal Standard

An employee may only bring a claim for violation of the ADA
against an employer. 42 U.S.C. § 12112(a). In Clackamas

Gastroenterology Associates, P.C. v. Wells, the Supreme Court

 

[9]
set out six factors to aid in determining whether an
organization is an employer: (1) “Whether the organization can
hire or fire the individual or set the rules and regulations of
the individual’s work;” (2) “Whether and, if so, to what extent
the organization supervises the individual’s work;” (3) “Whether
the individual reports to someone higher in the organization;”
(4) “Whether and, if so, to what extent the individual is able
to influence the organization;” (5) “Whether the parties
intended that the individual be an employee, as expressed in
written agreements or contracts;” (6) “Whether the individual
shares in the profits, losses, and liabilities of the
organization.” 538 U.S. 440, 449-50 (2003) (quoting EEOC
Compliance Manual § 605:0009).

In EEOC v. Global Horizons, Inc., the Ninth Circuit

 

 

considered which test should be applied to determine whether a
hiring party is also liable as a joint employer. 915 F.3d 631,
638 (9th Cir. 2019). The court held that the common-law test
ought apply, which considers the following non-exhaustive list
of factors:

[1] the skill required; [2] the source of the
instrumentalities and tools; [3] the location of the
work; [4] the duration of the relationship between the
parties; [5] whether the hiring party has the right to
assign additional projects to the hired party; [6] the
extent of the hired party’s discretion over when and
how long to work; [7] the method of payment; [8] the
hired party’s role in hiring and paying assistants;

[9] whether the work is part of the regular business

[10]
of the hiring party; [10] whether the hiring party is
in business; [11] the provision of employee benefits;
and [12] the tax treatment of the hired party.

Id. (quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S.

 

318, 323-24 (1992)).

There is a strong presumption that separate corporate
entities are not co-employers, and “(t]he corporate form is
disregarded only when the ends of justice require this result.”

Urrutia v. Chipotle Mexican Grill, Inc., Case No. CV 16-02065-

 

 

BRO (MRWx), 2017 WL 2901717, at *11 (C.D. Cal. June 16, 2017)
(citations omitted). “Under the ‘single employer’ doctrine, two
nominally separated companies may be so interrelated that they
constitute a single employer subject to liability under Title

VII.” Izaguirre v. Greenwood Motor Lines, Inc., No. CIV. 10-581

 

WBS, 2011 WL 5325658, at *6 (D. Idaho Nov. 3, 2011) (Shubb, J.)

(quoting TorresNegron v. Merck & Co., Inc., 488 F.3d 34, 40-41

 

 

(lst Cir. 2007)), aff'd, 523 F. App’x 482 (9th Cir. 2013).

The Ninth Circuit analyzes four factors when “determining
whether businesses should be treated as a single employer”: “(1)
interrelated operations, (2) common management, (3) centralized
control of labor relations, and (4) common ownership or

financial control.” Morgan v. Safeway Stores, Inc., 884 F.2d

 

 

1211, 1213 (9th Cir. 1989). “None of these factors are
dispositive, and all four need not be met in each case.”

Thompson v. C & H Sugar Co., Case No. 12-cv-00391 NC, 2014 WL

 

11]
1266804, at *9 (N.D. Cal. Mar. 24, 2014) (citing NLRB v. Triumph
Curing Ctr., 571 F.2d 462, 468 (9th Cir. 1978)).

B. Clackamas Standard, Global Horizons Standard, and
Estoppel

There is no dispute that at least Installed satisfies the
Global Horizon and Clackamas standards as an employer.
Kinnebrew, however, presents evidence that raises a genuine
dispute as to whether Supply also satisfies these standards.
Kinnebrew presents evidence that he signed contracts, not with
Installed, but with Supply to (1) supervise his work, (2) drug
test him, (3) withhold funds from his paycheck, and (4) conform
his behavior while on the job with Supply’s cell phone and
company vehicle policies. Decl. Brian Kinnebrew, Ex. A,
Kinnebrew Personnel Files, ECF No. 35-1.

The Companies argue that this is a clerical error, see
Installed Summ. J. Mem. 11, despite none of the personnel files
naming Installed as the employer or giving Installed the
contractual right to supervise work, drug test, withhold funds
from paychecks, or conform the employees’ behavior while on the
job with cell phone and company vehicle policies, see Urlich
Decl., Exs. Y.1-Y.10. This evidence creates the reasonable
inference that Supply is an employer under the ADA because if
this is not found to be a clerical error then the first, second,
and fifth Clackamas factors are satisfied. See 538 U.S. at 449-

50 ((1) “Whether the organization can hire or fire the

[12]
individual or set the rules and regulations of the individual’s
work”; (2) “Whether and, if so, to what extent the organization
supervises the individual’s work”; (5) “Whether the parties
intended that the individual be an employee, as expressed in
written agreements or contracts”). Similarly, if this is not a
clerical error, the evidence would also satisfy the sixth,
seventh, ninth, and eleventh factors of the Global Horizon test.
See 915 F.3d at 638 (({(6) “The extent of the hired party’s
discretion over when and how long to work”; (7) “the method of
payment”; (9) “whether the work is part of the regular business
of the hiring party”; (11) “the provision of employee
benefits”).

Moreover, even if this were found to be a pervasive
clerical error, the doctrine of equitable estoppel may still bar
the Companies from avoiding liability under the ADA. See Opp’n
Mots. Summ. J. 8.

The traditional elements of equitable estoppel are

that: (1) the party to be estopped knows the facts,

(2) he or she intends that his or her conduct will be

acted on or must so act that the party invoking

estoppel has a right to believe it is so intended, (3)

the party invoking estoppel must be ignorant of the

true facts, and (4) he or she must detrimentally rely

on the former’s conduct.

United States v. Hemmen, 51 F.3d 883, 892 (9th Cir. 1995)

(citing Watkins v. United States Army, 875 F.2d 699, 709 (9th

 

Cir. 1989) (en banc), cert. denied, 498 U.S. 957 (1990)).

[13]
Kinnebrew has presented evidence that he had no knowledge of or
reason to believe that he was working for Installed rather than
Supply. Disputed Material Facts 97 3-14, 17. Reasonable
inferences can be drawn from the Companies’ conduct that they
meant to withhold this information from Kinnebrew and that he
relied on their conduct.

Therefore, whether Supply is an employer under the ADA is
sufficiently subject to genuine dispute that a reasonable fact
finder could rule in either party’s favor. Accordingly, summary
judgment must be denied.

om Joint Employer Doctrine

The Companies also argue that they are not joint employers
because they have no interrelated operations, common management,
centralized control of labor relations, or common financial

control. Installed Summ. J. Mem. 9-15.5

 

5 The Companies argue that this case ought be dismissed
under analysis followed in an unreported case from 2011,
Izaguirre v. Greenwood Motor Lines, Inc., 2011 WL 5325658. In
Izaguirre, the court found that the companies were not a joint
employer, despite having similar names, a parent subsidiary
relationship, and shared board members. Id. at *6. This
argument is weak and distinguishable in meaningful respects
because, unlike in Izaguirre where the companies respected
corporate formalities and treated the organizations’ functions
separately, here the line between the Companies’ functions,
finances, management, and operations is in some respects blurred
and in other respects indistinguishable. See infra Section
TII.D.1-4.

[14]
Kinnebrew argues that all four factors exist here and
presents sufficient evidence to limn a genuine dispute as to
whether the Companies acted as a joint employer. Opp’n 13-21.
As analyzed below, the record weighs heavily in favor of denying
summary judgment because Kinnebrew presents evidence to raise
genuine disputes of material facts for each factor. See infra
Section III.D.1-4.

1. Interrelated Operations®

Kinnebrew presents evidence that: (1) the Companies use the
same premises, Statement Disputed Facts 17 3-4; (2) there is no
signage on said premises to distinguish between the entities,
id.; (3) the trucks used by Installed advertise for Supply and
do not include Installed’s name, id. 7 11; (4) Supply pays for
all the utilities, Installed reimburses Supply for some of the
cost, and there is a dispute whether Installed has ever paid
rent, id. WI 4, 7, 297 (5) any time Kinnebrew signed forms he
was directed to an area of the premises that, post-hoc, the
Companies represent as designated for Supply’s exclusive
workspaces, id. 91 4, 7; (6) Kinnebrew received a paycheck that
had both Companies’ names on it, id. 97 16; (7) Kinnebrew’s drug

test, which his employer ordered, listed Supply as his employer,

 

6 Each factor is analyzed individually, but much of the
evidence and analysis overlaps.

[15]
Urlich Decl., Ex. X; (8) the paperwork Kinnebrew was required to
sign says “Western Wholesale Supply” or “Western Wholesale,”
Statement Disputed Facts 97 9-10; and (9) even after this suit
was filed, and after the Companies represented that the
inclusion of Supply’s name on Installed’s forms was a “clerical
error,” Installed used the same forms without amendment for new
hires, id. @7 20.

Thus, the factor of interrelated operations weighs against
summary judgment for the Companies.

2. Common Management

It is undisputed that Wicher is an owner of Installed and
part owner of Supply, Supply Statement Material Facts (1 4, 8,
and that Wicher made the decision to fire Kinnebrew, id. 7 21.
Kinnebrew presents evidence that: (1) Bean, the partial owner of
Supply, was the registered agent of Installed until just after
Kinnebrew was terminated, Statement Disputed Facts 9 28; (2)
personnel files before and after Kinnebrew filed this action
give Supply, not Installed, authority to conform employees’
behavior to the drug, vehicle, and cell phone policies and the
authority to make deductions from employees’ paychecks, Urlich
Decl., Exs. Y.1-Y.10; (3) the paperwork Kinnebrew’s employer
required him to sign gives “Western Wholesale Supply” or
“Western Wholesale” authority over him in some respects,

Statement Disputed Facts 977 9-10; (4) any time Kinnebrew signed

[16]
forms, he was directed to an area of the premises that, post-
hoc, the Companies represent as designated for Supply’s
workspace, id. T1 4, 7; (5) Kinnebrew received a paycheck that
had both Companies’ names on it, id. 9 16; and (6) Kinnebrew’s
drug test, which his employer ordered, listed Supply as his
company, Urlich Decl., Ex. X.

There is a genuine dispute as to whether the Companies have
common management and, thus, this factor weighs against summary
judgment upon the Companies.

3. Centralized Control of Labor Relations

It is undisputed that the forms regarding Kinnebrew and his
co-workers’ employment and supervision stated Supply as the
contracting party and not Installed. Urlich Decl., Exs. Y.1-
¥.10. Also, Wicher produced Exhibit II, ECF No. 33-37, dated
October 7, 2017, which details his account of firing Kinnebrew.
Wicher submitted this document on letterhead that has
Installed’s name in the header of the document and Supply’s name
in the footer of the document. Ulrich Decl., Ex. II. Kinnebrew
also offers evidence that Supply centralized control of the
labor relations because: (1) any time Kinnebrew signed forms he
was directed to Supply’s workspace, id. (1 4, 7; (2) Kinnebrew
received a paycheck that had both Companies’ names on it, id. @7
16; (3) Kinnebrew’s drug test, which his employer ordered,

listed Supply as his employer, Urlich Decl., Ex. X; and (4) even

[17]
after this suit was filed, Installed used the same forms without
amendment for new hires, Statement Disputed Facts 7 20.

There is thus a genuine dispute as to whether the Companies
had centralized control of labor relations and this factor
weighs against summary judgment.

4, Common Ownership or Financial Control

It is undisputed that Wicher is the part owner of Supply
and sole owner of Installed. Supply Statement Material Facts
71 4, 8. Kinnebrew presents evidence that: (1) there is a
dispute whether Installed has ever paid rent, and Supply pays
for the utilities, Statement Disputed Facts 91 4, 7, 29; (2)
Supply receives invoices from vendors for the benefit of
Installed and Supply and then splits the bill with Installed,
id. @ 21; (3) Kinnebrew received a paycheck that had both
Companies’ names on it, id. 1 16; and (4) personnel files show
that Supply, not Installed, has financial authority to make
deductions from purported Installed employees’ paychecks, Urlich
Decl., Exs. Y.1-Y.10.

There is a genuine dispute as to whether the Companies have
common ownership or financial control and, thus, this factor
weighs against summary judgment for the Companies.

III. CONCLUSION
For the foregoing reasons, admissible evidence submitted by

Kinnebrew demonstrates the existence of genuine disputes of

[18]
material fact. ‘Accordingly, this Court DENIED the Companies’
motions for summary judgment. Docket Text Minute Entry (Feb.

24, 2021).

Yithian A

/s/ William G. Yoyhg
WILLIAM G. YOUNG /
DISTRICT JUDGE

[19]
